Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/26/20, 03/26/20, 05/06/21, 05/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 09/09/21 is acknowledged.
4.	Claims 1-12 are pending in the application. Claims 13-23 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu Takeshi (JP 2011222928, provided in the IDS). (“Hayamizu”).
Figures 1-12, a test equipment for testing a DUT is taught], comprising: a plurality of probe pins configured to contact the DUT [Figures 1-12, probe pins 3/8 shown to contact the DUT, see P(0018, 0024)]; a probe card [Figures 1-12, P(0018-0019, 0024, 0035-0036) teaches a probe card]; a plurality of pads disposed on a surface of the probe card and configured to be in contact with the plurality of probe pins [Figures 1-12, pads 3a, 5 disposed on a surface of the probe card and configured to be in contact with probe pins 3/8 is shown].
Hayamizu does not explicitly teach the plurality of pads comprising: a first column of elongated pads arranged along a first direction, each elongated pad having a long axis with a tilt angle relative to the first direction, wherein a first tilt angle of a first elongated pad in the first column is different from a second tilt angle of a second elongated pad in the first column.
However, based on P(0033-0034) and arrangement of pads 3a, 5 shown in Figures 1, 3, 5 and 10, it would be obvious to a person skilled in the art before the effective filing date of the invention to conclude that in order to obtain proper connection between devices, it would be necessary to arrange pads with a tilt angle and as seen in Figures, the tilt angles in first and second column is different. P(0004-0008) explains a need for tilt in order to make up for misalignment in the structure. 
8.	Regarding claim 2, Hayamizu teaches wherein the plurality of pads are arranged in an array having a center, and wherein the long axis of each of the elongated pads tilts toward the center of the array [Figures 1-12, pads are arranged in an array having a center as shown].
9.	Regarding claim 3, Hayamizu wherein each of the elongated pads is shaped to have a width, and wherein the widths vary based on distances of respective elongated pads from the center of the array [Figure 10, pads with varying widths shown].
Figures 1-12, pads having a linear edge is shown].
11.	Regarding claim 7, Hayamizu teaches wherein each of the elongated pad is further shaped to have two linear edges having the first length and in parallel with the long axis [Figures 1-12, the pad may have two linear edges].
12.	Regarding claim 8, Hayamizu teaches wherein tilt angles for elongated pads in the first column vary monotonically from a center of the first column to an end of the first column [Figures 1-12, tilt angles of pads in column is shown and taught, also see Claim 1].
13.	Regarding claim 9, Hayamizu teaches wherein a spacing between adjacent elongated pads in the first column along the first direction varies from a center of the first column to an outer portion of the first column [Figures 1-12, a spacing between adjacent pads is shown].
14.	Regarding claim 10, Hayamizu teaches the automated test equipment.
Hayamizu does not explicitly teach wherein the spacing at the center of the first column is less than 70 pm, and wherein the spacing at the outer portion of the first column is more than 70 pm.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hayamizu to optimize the value of spacing because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
15.	Regarding claim 11, Hayamizu teaches wherein the circuit board is a multilayer organic board [Figures 1-12 for multilayer board].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu (JP 2011222928) in view of Zhou et al. (US 2002/0179904). (“Zhou”).
17.	Regarding claim 12, Hayamizu teaches the automated test equipment. 
Hayamizu does not explicitly teach wherein the probe pins comprise needles that extend perpendicularly from the surface of the probe card where the plurality of pads are disposed thereon.
However, Zhou teaches wherein the probe pins comprise needles that extend perpendicularly from the surface of the probe card where the plurality of pads are disposed thereon [Figure 2, P(0007) shows needle pin].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hayamizu with Zhou. Doing so would allow Hayamizu to comprise needle pin in the device which would help improve measurement.

Allowable Subject Matter
18.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	Claim 5 states “wherein the probe card comprises a circuit board having a first coefficient of thermal expansion (CTE), and the plurality of pads are disposed on a surface of the circuit board, and the plurality of probe pins are disposed in a guide plate having a second coefficient of thermal expansion (CTE), wherein the elongated pads are shaped such that:  - 20 -the first lengths are proportional to a difference between the first and second CTEs”.
20.	Claim 6 is also objected as it further limits claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.